                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE, INC.,                                Case No. 18-cv-07274-MMC
                                                         Plaintiff,                       ORDER GRANTING DEFENDANT'S
                                  8
                                                                                          MOTION TO DISMISS; DISMISSING
                                                   v.                                     COMPLAINT WITH LEAVE TO
                                  9
                                                                                          AMEND; CONTINUING CASE
                                  10     LEGALZOOM.COM, INC.,                             MANAGEMENT CONFERENCE
                                                         Defendant.                       Re: Dkt. No. 38
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant LegalZoom.com, Inc.'s ("LegalZoom") motion, filed

                                  14   December 11, 2018, to dismiss plaintiff's complaint. Plaintiff LegalForce, Inc.

                                  15   ("Trademarkia")1 has filed opposition, to which LegalZoom has replied. Having read and

                                  16   considered the papers filed in support of and in opposition to the motion, the Court rules

                                  17   as follows.2

                                  18                                          BACKGROUND

                                  19          Trademarkia alleges it operates Trademarkia.com, a website on which it offers

                                  20   "trademark watch and monitoring services," that it has registered the mark

                                  21   "Trademarkia," and that is in the process of registering the mark

                                  22   "LegalForceTrademarkia." (See Compl. ¶¶ 3, 8, 26.) Trademarkia further alleges that

                                  23   LegalZoom operates the website LegalZoom.com on which it also offers "trademark

                                  24   watch and monitoring services," as well as other services not offered by Trademarkia.

                                  25

                                  26          1
                                                Plaintiff, both in its complaint and its opposition to the instant motion, refers to
                                  27   itself as "Trademarkia," a mark it states it uses to conduct business.
                                              2
                                  28              By order filed February 25, 2019, the Court took the matter under submission.
                                  1    (See Compl. ¶ 3.) According to Trademarkia, LegalZoom purchased the domain name

                                  2    "LegalZoomTrademarkia.com" in 2012 and starting using it in April 2014, at which time it

                                  3    "began diverting traffic from LegalZoomTrademarkia.com to its website LegalZoom.com"

                                  4    (see Compl. ¶ 23), which it continued to do until it was "caught" in April 2018 (see Compl.

                                  5    ¶ 23).3

                                  6              Based on the above allegations, Trademarkia asserts four causes of action,

                                  7    specifically, a First Claim for Relief, titled "Trademark Infringement[;] 15 U.S.C. § 1114," a

                                  8    Second Claim for Relief, titled "Trademark Infringement[;] 15 U.S.C. § 1125(a)," a Third

                                  9    Claim for Relief, titled "Cyberpiracy in Violation of 15 U.S.C. § 1125(d)(1)," and a Fourth

                                  10   Claim for Relief, titled "Trademark Infringement[;] California Common Law."

                                  11                                            DISCUSSION

                                  12             LegalZoom contends Trademarkia's claims are subject to dismissal for lack of
Northern District of California
 United States District Court




                                  13   standing, in that, according to LegalZoom, Trademarkia has not adequately alleged it has

                                  14   been injured by LegalZoom's use of the domain name LegalZoomTrademarkia.com.

                                  15             A plaintiff has standing "only when the plaintiff himself has suffered some

                                  16   threatened or actual injury resulting from the putatively illegal action." See Warth v.

                                  17   Seldin, 422 U.S. 490, 499 (1975) (internal quotation and citation omitted). Allegations

                                  18   that a plaintiff has, as a result of a competitor's actions, suffered lost sales and damage

                                  19   to its business reputation suffice to "give it standing under Article III" to challenge such

                                  20   competitor's actions. See Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S.

                                  21   118, 125 (2014) (finding "lost sales" and "damage to . . . business reputation" sufficient to

                                  22   plead standing for Lanham Act claims). In determining whether a plaintiff has sufficiently

                                  23   alleged standing, however, a court does not "assume the truth of legal conclusions

                                  24   merely because they are cast in the form of factual allegations." See Warren v. Fox

                                  25   Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003) (internal quotation and

                                  26
                                                 3
                                  27          Trademarkia alleges it first discovered the "infringing use" in April 2018, "when
                                       counsel stumbled upon it through complex forensics analysis of LegalZoom's activities
                                  28   when researching [claims asserted in another case]." (See Compl. ¶ 44.)

                                                                                       2
                                  1    citation omitted).

                                  2           Here, Trademarkia alleges that, as a result of LegalZoom's "infringing conduct," it

                                  3    has "suffered lost revenue and market share, reduced asset value[,] and increased

                                  4    advertising costs" (see Compl. ¶ 19), as well as damage to its "business, reputation, and

                                  5    goodwill" (see Compl. ¶ 66). As LegalZoom points out, such allegations are conclusory

                                  6    in nature.

                                  7           In its opposition, Trademarkia relies on the following factual allegation to provide

                                  8    the necessary factual support: "Trademarkia's independent revenue for trademark watch

                                  9    and monitoring services has dropped from the high of approximately $1,545,775.00 in

                                  10   2012[,] when it was growing at a compounded annual growth rate of over 30%, down to

                                  11   just $455.016.00 in 2017." (See Compl. ¶ 19.) As noted, however, Trademarkia alleges

                                  12   LegalZoom did not use the domain name LegalZoomTrademarkia.com until April 2014
Northern District of California
 United States District Court




                                  13   (see Compl. ¶ 23), and, consequently, Trademarkia's losses from 2012 through March

                                  14   2014 cannot be the result of such use. Although, as Trademarkia notes, the allegation on

                                  15   which it relies includes a time period during which LegalZoom assertedly was using the

                                  16   challenged domain name, Trademarkia has failed to allege any facts to support a finding

                                  17   that whatever loss of revenue it experienced beginning in April 2014 was the result of

                                  18   LegalZoom's use of the challenged domain name, as opposed to the cause or causes for

                                  19   the losses it allegedly experienced prior to that time.

                                  20          Accordingly, Trademarkia's allegations fail to sufficiently plead injury. See

                                  21   Ashcraft v. Iqbal, 556 U.S. 662, 680 (2009) (holding factual allegations that fail to

                                  22   "nudge[ ] [a claim] across the line from conceivable to plausible" insufficient to support

                                  23   claim) (internal quotation and citation omitted).4

                                  24          The Court will, however, afford Trademarkia leave to amend to add, if it can do so,

                                  25   "particularized allegations of fact deemed supportive of [its] standing." See Warth, 422

                                  26
                                  27          4
                                             In light of this finding, the Court does not consider herein LegalZoom's additional
                                  28   arguments in support of dismissal.

                                                                                     3
                                  1    U.S. at 501 (holding, where defendant successfully challenges plaintiff's standing at

                                  2    pleading stage, district courts ordinarily should afford plaintiff leave to amend).

                                  3                                           CONCLUSION

                                  4           For the reasons stated above, LegalZoom's motion to dismiss is hereby

                                  5    GRANTED, and the complaint is hereby DISMISSED, with leave to amend.5 Any such

                                  6    amended complaint shall be filed no later than April 5, 2019.

                                  7           Lastly, in light of the dismissal of the complaint, the Case Management

                                  8    Conference is hereby CONTINUED from March 22, 2019, to June 14, 2019, at 10:30

                                  9    a.m. A Joint Case Management Statement shall be filed no later than June 7, 2019.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: March 13, 2019
Northern District of California
 United States District Court




                                                                                                MAXINE M. CHESNEY
                                  13                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                              5
                                  26            In so amending, Trademarkia is not limited to adding factual allegations to support
                                       a finding that it has been injured; it may add any other factual allegations it believes
                                  27   support its existing claims and/or amend existing allegations. (See, e.g., Pl.'s Opp. at
                                       12:3-9 (identifying typographical error in complaint); id. at 14:28–15:1 (clarifying reason
                                  28   for allegations in two challenged paragraphs).)

                                                                                     4
